Citation Nr: 0306056	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for Post-
traumatic Stress Disorder (PTSD) currently evaluated as 30 
percent.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1963 
to December 1966.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a 
September 1999 rating decision by the Department of Veterans 
Affairs (hereinafter VA) regional office in RO (hereinafter 
RO located in Boston, Massachusetts.  In September 1999 
rating decision the granted entitlement to service connection 
for PTSD, and awarded a 30 percent evaluation.  .  


FINDING OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD is manifested primarily by depression, insomnia, 
anxiety, term memory loss, irritability, and social 
isolation.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Of record are medical records and statements dated from 1988 
to 2002 from a Vet Center which show treatment for PTSD.  
During this time with global assessment of functioning (GAF) 
scores assigned ranged were 50 and 60.  

A VA examination was conducted in September 1998.  At that 
time it was reported that the veteran has consistently worked 
since 1975.  He had normal speech and thoughts that were 
mostly organized.  He had a flat affect, and his words were 
usually appropriate.  The examiner stated that he appeared to 
have blocked out the memory on some of his Vietnam experience 
or that it could be labeled as emotionally numbed out.  The 
veteran had some difficulty with intimacy and relationships 
and could not show affection for his current wife or his 
three biological children.  The examiner found that the 
impact of the veteran's military experience had resulted in a 
marginal but functional lifestyle.  He had survivor's guilt, 
which was noted as being complicated by emotional numbness, 
alexyithymia, anhedonia, and depression.  He did not have 
contact with other family members.  He isolated himself at 
home, and he had no friends.

He was noted as very negative, pessimistic, and fatalistic 
about most life events and trusted in very little.  He 
functioned at work but had a history of conflicts between 
management and co-workers.  He tended to be passive yet he 
could be easily overwhelmed and agitated under pressure.  The 
veteran had sleep disorders, and flashbacks of the experience 
in Vietnam.  The veteran also has avoidant symptoms for any 
type of social interaction that agitates him.  The veteran 
had a sense of foreshortened future, and irritability.  He 
was obsessive about cleanliness, fearful of change, 
resistance to suggestions, and guilt.  The diagnosis was 
delayed chronic PTSD, with severe impairment in social 
functioning and moderate impairment in occupational 
functioning, with a GAF score of 51.  

A June 2000 letter from Vet Center shows that the veteran was 
undergoing therapy.  It was reported that the veteran's 
condition had not changed, and that the veteran was incapable 
of change.  He remained emotionally numb and unavailable to 
his wife.  The veteran's affect was flat, and he had short 
and long term memory loss, intense mood, and no social 
activities outside the home.  He preferred to stay at home, 
watch television, and use his computer.  The examiner found 
that the veteran's PTSD with underlying depression had 
worsened and the current prognosis was poor.  

A hearing was held before the undersigned member of the Board 
sitting at the RO in August 2001.  He testified about his 
service history.  He would go food shopping with his wife.  
He stated that in 2000 he was fired from his full-time 
employment.  He now works part-time driving a school bus.  He 
had not applied for Social Security Benefits.  

A VA examination was conducted in October 2002.  At that time 
it was reported that the veteran was a school bus driver.  He 
stated that he had worked as a machine operator for 25 years 
and had been laid of three years earlier.  He had been a 
school bus driver for a year and one half.  He worked 24 
hours a week.  He stated that he could work as a machine 
operator if this work were available.  He indicated that he 
did not look for similar work when he was laid off because he 
thought he would be called back.  He found that earlier this 
year some individuals had been called back. But at that time 
he felt more comfortable driving a bus. 

During his leisure time he watch television and used his 
computer.  He indicated that he had been taking Prozac but 
stopped.  He currently took no medication.  He received 
primary care treatment only at a VA facility.  He stated he 
became agitated a lot which was in reference to his 
irritability.

He reported frequent sad mood and anxiety, middle and 
terminal insomnia, irritability, significant problems with 
memory and concentration, social withdrawal, decreased self-
esteem, and relative adhedonia.  He specifically denied 
physical restlessness, spontaneous panic attacks, 
tearfulness, episodes of disorientation, major recent changes 
in weight or appetite, delusions, hallucinations, suicidal or 
homicidal ideation, or interval substance abuse.  He also 
complained of recurrent intrusive thought about service 
events. 

The veteran was neatly dressed and groomed, cooperative, and 
in good contact.  He was alert and oriented in all spheres.  
The examiner did note that the veteran showed some cognitive 
and memory impairment clinically.  He appeared anxious and 
depressed.  His affect was appropriate to thought content.  
The diagnoses included PTSD delayed onset chronic, and 
depression with a GAF score was 50 and the highest for the 
past year was 50. 

The examiner commented that he had significant and ongoing 
depression which was impacting more significantly on his 
overall emotional condition and level of functioning



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2002).

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002). Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2002).

The RO has assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2002).

Under rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

According to the applicable rating criteria, a 50 percent 
disability rating is warranted for evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

To summarize, the veteran's statements and testimony 
describing the symptoms of his psychiatric disability are 
considered to be competent evidence.  However, these 
statements must be considered in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The evidence reflects that the veteran is experiencing 
significant problems resulting from his PTSD.  During the 
recent VA examination he reported a sad mood, anxiety, 
insomnia, irritability, significant problems with memory and 
concentration, social withdrawal, decreased self-esteem, and 
relative adhedonia.  The evaluation showed anxiety and 
depression with impairment in memory.  Additionally his GAF 
score was 50, which is indicative serious symptoms.  

After reviewing the evidence, it is the Board's judgment that 
the degree of impairment resulting from the PTSD satisfies 
the criteria for a 50 percent rating.

However, this same evidence does not provide a basis for a 
higher evaluation.  During the recent VA examination the 
veteran denied spontaneous panic attacks, tearfulness, 
episodes of disorientation, delusions, hallucinations, 
suicidal or homicidal ideation. Furthermore, the examination 
showed he was oriented in all spheres and had an appropriate 
affect.    He appeared anxious and depressed.  His affect was 
appropriate to thought content.  Also, there was no evidence 
of obsessional rituals or intermittent illogical speech.   
There was no evidence of neglect of personal appearance and 
hygiene. Furthermore he was working 24 hours a week as a bus 
driver.  The current findings do not satisfy the criteria for 
a 70 percent rating.

Finally, the Board finds that the current 50 percent rating 
is the highest rating warranted in conjunction with the 
veteran's original claim and subsequent grant of service 
connection for PTSD.  Fenderson v. West, 12 Vet. App. 119 
(1999). 


ORDER

Entitlement to an increased evaluation to 50 percent for PTSD 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Veterans Law Judge


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

